280 S.W.3d 783 (2009)
Kaylyn MCLEMORE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91407.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
Jessica M. Hathaway, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Kaylyn McLemore (Movant) appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pled guilty to one count of second-degree robbery, in violation of Section 569.030.[1] The trial court sentenced Movant to fifteen years' imprisonment. Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his plea counsel, pursuant to Rule 24.035. The motion court denied Movant's motion without an evidentiary hearing. This appeal follows.
*784 We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.